department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-113096-98 date october internal_revenue_service index no number release date legend decedent child will trust charitable_trust trustees this is in response to your letter dated date in which you requested rulings under sec_2518 and sec_2055 of the internal_revenue_code specifically you request rulings that the irrevocable and unqualified refusal by child to accept certain property passing under decedent’s trust will constitute a qualified_disclaimer under sec_2518 the property disclaimed by child and segregated in the disclaimed property fund of charitable_trust will qualify for an estate_tax charitable deduction under sec_2055 according to your submission decedent died testate on date a resident of new york article fifth of decedent's will provides that decedent's residuary_estate is to be distributed to trust a revocable_trust created by decedent during her lifetime under article fifth a of the trust child is bequeathed an amount equal to the greater of a one-third of decedent’s total gross_estate minus the sum of funeral and administration_expenses debts mortgages and liens all as shown on the federal estate_tax_return for decedent’s estate but before any death taxes and as adjusted for any increase in the amount so determined resulting from any audit of said return or other cause or b dollar_figure under article fifth b of the trust after the bequests to child and the other specified individuals and charitable institutions are satisfied the entire balance of the assets in the trust fund is to be distributed to charitable_trust previously established by the decedent and decedent’s spouse it is represented that charitable_trust is exempt from federal_income_tax as an organization described in sec_501 under the trust if charitable_trust is not an organization described in sec_170 sec_2055 and sec_2522 at the time any distribution is to be made trustees are to distribute the remaining balance of trust to such organizations as they select that are described in these code sections article iii a of charitable trust’s governing instrument provides that charitable_trust is to be managed by a committee the committee must consist of at least three members one of whom must be child for so long as child is living and competent and wishes to serve as a member of the committee under article iii b for so long as child is a member of the committee child shall solely exercise all powers duties and functions of the committee article vi of charitable_trust provides that the trust is created and shall be operated exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals article vii of charitable_trust states that trustees shall not make any payments from the charitable_trust fund which may jeopardize the tax exempt status of the trust under sec_501 such payments shall be made only upon and in accordance with the written directions of the committee or as may be required by restricted donations article xii of charitable_trust permits child to amend charitable_trust however no such amendment shall permit any part of the trust fund to be used administered or distributed for any purpose other than those set forth in article vi nor can any amendment result in termination or revocation of the trust article xiv permits the committee to remove the trustees at any time the estimated value of decedent’s gross_estate exceeds dollar_figure therefore child will receive a bequest under article fifth a of the trust of an amount in excess of dollar_figure child proposes to execute a disclaimer pursuant to which she will disclaim dollar_figure of this bequest under applicable state law child will be treated as predeceasing decedent with respect to the disclaimed amount accordingly under article fifth b of the trust the disclaimed amount will pass to charitable_trust in addition child proposes to disclaim any right to make any decisions or vote on any proposals regarding the distribution of any part of the disclaimed funds and any right to amend charitable_trust under article xii with respect to the disclaimed funds child will also waive any right to discharge or elect any member of the committee having any authority over the disclaimed funds child will also amend charitable_trust pursuant to the authority granted in article xii of charitable_trust the amendments will provide that the disclaimed funds are to be placed in a disclaimed property fund of charitable_trust and held separate from all other assets of charitable_trust child will have no right under article xii to amend charitable_trust with respect to the disclaimed property fund the charitable_trust committee will then be divided into two subcommittees one subcommittee will be known as the unrestricted funds committee and will manage any assets of the charitable_trust fund which are not disclaimed assets the other subcommittee will be known as the disclaimed property funds committee and will manage the assets of the charitable_trust fund which have been disclaimed by child child may only serve as a member of the unrestricted funds committee child is prohibited from serving on the disclaimed property funds committee as a result child will not be entitled to direct or vote on any distributions from the disclaimed property fund the independent members of the disclaimed property funds committee that is those persons other than child or anyone related or subordinate to child within the meaning of sec_672 of the internal_revenue_code will have the sole authority to direct the distribution of the entire principal of the disclaimed property fund and any income generated by the assets in the disclaimed property fund child will have no right to discharge appoint or elect any member of the disclaimed property fund committee only independent members of the committee currently in office or hereafter appointed will exercise this authority sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 states that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 states that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift that was not disclaimed the segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on the basis that is fairly representative of value changes that may have occurred between the date of transfer and the date of disclaimer under new york law any beneficiary of a disposition may renounce all or part of the beneficiary’s interest unless the creator of the disposition has otherwise provided the filing of a renunciation has the same effect with respect to the renounced interest as though the renouncing person had predeceased the creator or the decedent n y estates powers and trusts law 2-dollar_figure mckinney under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a_trust that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations states that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation’s funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent’s gross_estate at his death under sec_2036 issue in the present case any property that is disclaimed by child will under applicable state law and according to the terms of the trust pass to charitable_trust the disclaimed property will be placed in a disclaimed property fund in charitable_trust child is precluded from serving on the disclaimed property funds committee and cannot participate in any decisions or vote on any proposals to direct the distribution of any part of the disclaimed funds child is also prohibited from discharging or electing any member of the committee having any authority over the disclaimed property we conclude that assuming the other requirements of sec_2518 are satisfied including the requirements of sec_25_2518-3 the disclaimer will constitute a qualified_disclaimer under sec_2518 issue it is represented that charitable_trust is a_trust described in sec_2055 and is exempt from taxation under sec_501 under applicable state law and the terms of trust any amount disclaimed by child will pass to charitable_trust accordingly based on the representations noted above and assuming the disclaimers are qualified disclaimers under sec_2518 the property passing to charitable_trust as a result of child’s disclaimer and segregated in the disclaimed property fund will qualify for an estate_tax charitable deduction under sec_2055 the amount deductible under sec_2055 is limited to the amount disclaimed dollar_figure and does not include any income attributable to the disclaimed amount under sec_25_2518-3 this ruling is based on the representations noted above and the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely industries assistant chief_counsel passthroughs and special george masnik chief branch by enclosure copy for sec_6110 purposes
